 
 

 
ASSIGNMENT AND ASSUMPTION OF LEASE
 
THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this "Assignment") is made and entered
into effective as of this 3rd day of December, 2014, by and between Professional
Center Associates, Limited Partnership, an Ohio limited partnership
("Assignor"), and AEI Net Lease Income & Growth Fund XX Limited Partnership, a
Minnesota limited partnership ("Assignee").
 
RECITALS:
 
A. Assignor and Assignee are parties to that certain Purchase and Sale Agreement
 
dated July 10, 2014, as it may have been amended (the "Agreement"), pursuant to
which Assignee is acquiring from Assignor the real property and improvements,
located on property more particularly described on EXHIBIT A attached hereto and
incorporated herein by this reference.
 
B. Pursuant to the terms of the Agreement, Assignor desires to sell, assign,
convey,
 
transfer and set over to Assignee and Assignee desires to assume all of
Assignor's interest in that certain Lease Agreement dated on or about August 2,
2011 (as amended, the "Lease"), by and between Assignor and Bio-Medical
Applications of Ohio, Inc. (the "Tenant"), including all rents prepaid for any
period subsequent to the date of this Assignment, subject to the terms and
conditions set forth below.
 
C. Assignor is the Landlord under the Lease with full right and title to assign
the
 
Lease and the Rent to Assignee as provided herein. The Lease is valid, in full
force and effect and has not been pledged, modified or amended. So far as is
known to Assignor, there is no default by Tenant under the Lease and no Rent has
been waived, anticipated, discounted, compromised or released.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties, Assignor and Assignee hereby
agree as follows:
 
1    Assignor hereby irrevocably and unconditionally sells, assigns, conveys,
transfers
and sets over unto Assignee, its successors and assigns as of the date hereof
(the "Effective Date"), all of Assignor's right, title and interest in, to and
under: (i) the Lease, together with any and all guaranties thereof, if any, and
(ii) any and all rents prepaid as of the Effective Date, held by Assignor in
connection with the Lease (the "Rent").
 
 
1

--------------------------------------------------------------------------------

 
2. Assignee hereby assumes and shall be liable for any and all liabilities,
claims, obligations, losses and expenses, including reasonable attorneys' fees
arising in connection with the Lease which are actually incurred, and which
arise by virtue of acts or omissions occurring thereunder, on or after the
Effective Date. Assignor shall indemnify and hold Assignee harmless from any and
all liabilities, claims, obligations, losses and expenses, including reasonable
attorneys' fees arising in connection with the Lease which are actually
incurred, and which arise by virtue of acts or omissions occurring thereunder,
or as a result of Assignor's failure to fulfill the landlord's duties and
obligations accruing under the Lease, prior to the Effective Date. Assignee
shall indemnify and hold Assignor harmless from any and all liabilities, claims,
obligations, loss and expenses, including reasonable attorney's fees, arising in
connection with the Lease which are actually incurred, and which arise by virtue
of acts or omissions occurring thereunder, or as a result of Assignee's failure
to fulfill the landlord's duties and obligations accruing under the Lease on or
after the Effective Date. Assignee shall be entitled to receive all income
arising from the Lease from and after said Effective Date. Assignor shall be
entitled to receive all income arising from the Lease prior to the Effective
Date.
 
3. Assignor shall direct the tenant and any successor tenant under the Lease to
pay to Assignee the Rent and all other monetary obligations due or to become due
under the Lease for the period beginning on the Effective Date.
 
4. This Assignment shall be governed by and construed in accordance with the
laws of the state in which the Property is located.
 
5. All rights and obligations of Assignee and Assignor hereunder shall be
binding upon and inure to the benefit of Assignor, Assignee and the successors
and assigns of each such party.
 
6. This Assignment may be executed in any number of counterparts, each of which
shall be effective only upon delivery and thereafter shall be deemed an
original, and all of which shall be taken to be one and the same instrument, for
the same effect as if all parties hereto had signed the same signature page. Any
signature page of this Assignment may be detached from any counterpart of this
Assignment without impairing the legal effect of any signatures thereon and may
be attached to another counterpart of this Agreement identical in form hereto
but having attached to it one or more additional signature pages.
 
7. Whenever the context so requires in this Assignment, all words used in the
singular shall be construed to have been used in the plural (and vice versa),
each gender shall be construed to include any other genders, and the word
"person" shall be construed to include a natural person, a corporation, a firm,
a partnership, a joint venture, a trust, an estate or any other entity.
 
[Signatures appear on the following pages.]
 
2

--------------------------------------------------------------------------------


 
 
 
             IN WITNESS WHEREOF, Assignor and Assignee have executed this
Assignment effective as of the day and year first above written.
 



ASSIGNOR:        
Professional Center Associateds, Limited
 
Partnership, an Ohio limited partnership
       
By:
A & M Green Properties, LLC
 
Its:
General Partner
           
 
By:
/s/ Charles A Mockbee
   
Charles A Mockebb, Manager

  
 
STATE OF OHIO               )
 
         ) ss.
            COUNTY OF SUMMIT     )
 
The forgoing instrument was acknowledged before me this 2nd day of December,
2014 by Charles A. Mockbee, as manager of A & M Green Properties, LLC, an Ohio
limited liability company, the general partner of Professional Center
Associates, Limited Partnership, an Ohio limited partnership, on behalf of said
entities.
 
                WITNESS my hand and official seal.
 
/s/ Lee S Walko
Notary Public
 
My Commission expires
 
 
                                      [Notarial Seal]
 
 
Lee S. Walko, Attorney It Law
Resident Summit County
Rotary Public, State of Ohio
My Commission Has No Expiration Date
 
 
 
     
 

 
 
 
3

--------------------------------------------------------------------------------

 

 

  ASSIGNEE:      
AEI Net Lease Income & Growth Fund XX
 
Limited Partnership, a Minnesota limited partnership
       
By:
AEI Fund Management XX, Inc.
 
 
a Minnesota corporation
    Its: Corporate General Partner      
 
By:
/s/ ROBERT P JOHNSON
   
Robert P Johnson, its Presdient
   
 

 
 
 
 


 
STATE OF MINNESOTA
 
) ss.
 
CITY/COUNTY OF RAMSEY
 
The forgoing instrument was acknowledged before me this 2 day of  December,
2014, by Robert P. Johnson, as President of AEI Fund Management XX, Inc., a
Minnesota corporation, the corporate general partner of AEI Net Lease Income &
Growth Fund XX Limited Partnership, a Minnesota limited partnership, on behalf
of said entities.
 
WITNESS my hand and official seal.
  /s/ Sara L Jaspers  
[Notarial Seal]



 
This instrument prepared by:
Lee S. Walko, Esq.
Brennan, Manna & Diamond, LLC
The Carnegie Building
75 East Market Street
Akron, Ohio 44308
330-253-5060
 
Sara L. Jaspers
Notary Public  Minnesota
My Commission Expires 01/31/2017



 
 
4

--------------------------------------------------------------------------------

 


 


 
EXHIBIT A
 
TO ASSIGNMENT AND ASSUMPTION OF LEASE
 
Legal Description
 
Situated in the City of Green (formerly Green Township), County of Summit and
State of Ohio and known as being part of the Northwest Quarter of Section 15 of
said former township and more fully described as follows:
 
Beginning at an iron pin found in a monument box at the intersection of the
centerline of Corporate Woods Parkway (60 foot R/W) and the south line of the
said quarter section; thence N. 00°11'51° E., 242.41 feet along the centerline
of said Corporate Woods Parkway to an iron pin found in a monument box at a
point of curvature; thence counterclockwise along the arc of the curve of the
centerline of said road an arc distance of 170.76 feet (radius = 300.00 feet,
tangent = 87.76 feet, chord = 168.46 feet, chord bearing = N. 16°06'31" W., and
delta =32°36'43") to a point; thence N. 45°27'33" E., 30.62 feet to an iron pin
found on the right-of-way of said road and being the True Place of Beginning for
the land herein described,
 
Thence counterclockwise along the arc of the curve of said right-of-way an arc
distance of 150.25 feet (radius = 330.00 feet, tangent = 76.45 feet, chord =
148.95 feet, chord bearing = N. 46°34'28" W., and delta = 26°0510") to a
railroad spike set on said right of way;
 
Thence N. 45°18'16" E., 321.12 feet to a 518 inch open iron pin found;
 
Thence S 30°2748" E, 154.36 feet along said right-of-way to an iron pin found;
 
Thence S. 45°2713" W., 278.29 feet to the True Place of Beginning and containing
1.0075 acres of land as surveyed by Fred. A. Himmelreich, P.S. No. 6477 of
Mosyjowski and Asscociates Engineers in October of 2004 and subject to all legal
highways, easements and restrictions of record.
 
The Basis of Bearings, N. 00°11'51' E., is the centerline of Corporate Woods
Parkway as recorded in the Corporate Woods Parkway Dedication Plat, Cabinet "F",
Slide 771 of the Summit County Records.
 
 
5

--------------------------------------------------------------------------------

 